         Case 3:20-cv-01193-IM   Document 22       Filed 07/29/20   Page 1 of 4




Rian Peck (they/them), OSB No. 144012
RPeck@perkinscoie.com
Thomas R. Johnson (he/him), OSB No. 010645
TRJohnson@perkinscoie.com
Misha Isaak (he/him), OSB No. 086430
MIsaak@perkinscoie.com
Nathan Morales (he/him), OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Shane Grannum (he/him), pro hac vice pending
SGrannum@perkinscoie.com
Sarah Mahmood (she/her), pro hac vice pending
SMahmood@perkinscoie.com
PERKINS COIE LLP
700 13th Street, NW, Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
Facsimile: 202.654.6211

Zachary Watterson (he/him), pro hac vice pending
ZWatterson@perkinscoie.com
PERKINS COIE LLP
3150 Porter Drive
Palo Alto, CA 94304-1212
Telephone: 650.838.4300
Facsimile: 650.838.4350

Kelly K. Simon (she/her), OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: 503.227.6928

Attorneys for Plaintiffs




    UNOPPOSED NOTICE OF DEFERRAL OF                             Perkins Coie LLP
    PLAINTIFFS’ MOTION FOR TEMPORARY                      1120 N.W. Couch Street, 10th Floor
    RESTRAINING ORDER                                         Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
           Case 3:20-cv-01193-IM     Document 22   Filed 07/29/20   Page 2 of 4




                        UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


CHRISTOPHER WISE, MICHAEL
MARTINEZ, CHRISTOPHER                       Case No. 3:20-cv-01193-IM
DURKEE, and SAVANNAH
GUEST, individuals,

                     Plaintiffs,            UNOPPOSED NOTICE OF
                                            DEFERRAL OF PLAINTIFFS’
      v.                                    MOTION FOR TEMPORARY
                                            RESTRAINING ORDER AND
CITY OF PORTLAND, a municipal               ORDER TO SHOW CAUSE WHY
corporation; OFFICER STEPHEN                PRELIMINARY INJUNCTION
B. PETTEY, in his individual                SHOULD NOT ENTER
capacity; JOHN DOES 1-60,
individual and supervisory officers of
Portland Police Bureau; U.S.
DEPARTMENT OF HOMELAND
SECURITY; U.S. MARSHALS
SERVICE; JOHN DOES 61-100,
individual and supervisory officers of
the federal government,

                     Defendants.




   UNOPPOSED NOTICE OF DEFERRAL OF                              Perkins Coie LLP
   PLAINTIFFS’ MOTION FOR TEMPORARY                       1120 N.W. Couch Street, 10th Floor
   RESTRAINING ORDER                                          Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
           Case 3:20-cv-01193-IM   Document 22     Filed 07/29/20   Page 3 of 4




TO: THE CLERK OF COURT; ALL PARTIES AND THEIR COUNSEL OF

     RECORD

      Pursuant to Fed. R. Civ. P. 65, plaintiffs Christopher Wise, Michael

Martinez, Christopher Durkee, and Savannah Guest (together, “Plaintiffs”)

respectfully request that this Court defer consideration of Plaintiffs’ Motion for

Temporary Restraining Order and Order to Show Cause Why Preliminary

Injunction Should Not Enter (ECF 4, the “Motion”) until the afternoon of Monday,

August 3, subject to the Court’s continued availability on that day.

      The circumstances giving rise to Plaintiffs’ request for emergency relief may

have changed since Plaintiffs filed their Motion. This morning, the Governor for the

State of Oregon announced that the State had reached some form of an agreement

with the Department of Homeland Security regarding a phased drawdown of federal

officers from downtown Portland. Counsel for the United States is still

investigating the fact or content of any agreement but, in the meantime, has

informed us that Plaintiffs’ requested relief could be affected by any ongoing

developments. Plaintiffs are also unclear about what will happen with these federal

officers in downtown Portland, and agree that their requested relief could be

affected. For instance, if federal officers leave Portland, what will that look like?

And how can the Court be best informed about what relief to grant when so much is

in flux?

      The parties have therefore conferred and agreed to delay hearing on

Plaintiffs’ Motion. Plaintiffs understand that the Court has availability on the

afternoon of Monday, August 3, and respectfully request that the hearing on

Plaintiffs’ request for emergency relief be postponed until that date and time, so

that the parties—and the Court—can better assess this evolving situation.


1- UNOPPOSED NOTICE OF DEFERRAL OF                               Perkins Coie LLP
    PLAINTIFFS’ MOTION FOR TEMPORARY                       1120 N.W. Couch Street, 10th Floor
    RESTRAINING ORDER                                          Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
        Case 3:20-cv-01193-IM         Document 22   Filed 07/29/20   Page 4 of 4




      The parties therefore request the following:

      1. Plaintiffs’ Reply in Support of their Motion will be filed by noon on Sunday,

August 2.

      2. A hearing on Plaintiffs’ Motion will be scheduled for the afternoon of

Monday, August 3.

      3. The parties will inform the Court no later than noon on Sunday, August 2,

if a hearing is no longer required.

      Nothing in this Notice affects Plaintiffs’ claims against defendants City of

Portland, Officer Stephen B. Pettey, John Does 1-60, U.S. Department of Homeland

Security, U.S. Marshals Service, and John Does 61-100.



  DATED: July 29, 2020                         PERKINS COIE LLP


                                               By: /s/ Rian Peck
                                                    Rian Peck, OSB No. 144012
                                                    Thomas R. Johnson, OSB No. 010645
                                                    Misha Isaak, OSB No. 086430
                                                    Nathan Morales, OSB No. 145763
                                                    Shane Grannum, pro hac vice pending
                                                    Sarah Mahmood, pro hac vice pending
                                                    Zachary Watterson, pro hac vice pending
                                                    PERKINS COIE LLP

                                                    Kelly K. Simon, OSB No. 154213
                                                    AMERICAN CIVIL LIBERTIES UNION
                                                    FOUNDATION OF OREGON

                                               Attorneys for Plaintiffs




2- UNOPPOSED NOTICE OF DEFERRAL OF                               Perkins Coie LLP
   PLAINTIFFS’ MOTION FOR TEMPORARY                        1120 N.W. Couch Street, 10th Floor
   RESTRAINING ORDER                                           Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
